Citation Nr: 0017314	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for aid and attendance 
or housebound benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from October 1950 to 
October 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in January 1997 by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDING OF FACT

The appellant is not blind or a patient in a nursing home, 
and his disabilities do not render him unable to care for his 
daily personal needs or to protect himself from the hazards 
and dangers incident to his daily environment without the 
assistance of others.



CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance are not met.  
38 U.S.C.A. §§ 1502(b), 1521(d) and 5107(a) (West 1991); 
38 C.F.R. §§ 3.23, 3.351(b), (c), and 3.352(a) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
special monthly pension is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Specifically, the 
appellant has provided evidence which is deemed to render the 
claim plausible.

Since the claim is well grounded, VA has a duty to assist him 
in the development of facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The RO provided the 
appellant appropriate VA examinations, and there is no 
indication of additional records that the RO failed to 
obtain.  Sufficient evidence is of record to correctly decide 
the appellant's claim.  The Board notes that the appellant 
was scheduled for VA examinations in October 1999; however, 
the appellant failed to report for the examinations.  There 
is no indication of good cause for his failure to report for 
the examinations.  See 38 C.F.R. § 3.655.  Therefore, no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 1991).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (1999).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(1999).

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in 38 C.F.R. § 3.352(a).  In such a case, 
the veteran must show that he is disabled and in need of 
regular aid and attendance in carrying out the functions of 
his everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  "Bedridden" means that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1999).

Upon careful review of the evidence of record, the Board 
notes that there is no doubt that the veteran is severely 
disabled as a result of his various nonservice-connected 
disorders, which include but are not limited to diabetes 
mellitus with impaired vision, history of a subdural 
hematoma, arthritis and prostatism.  However, the regulatory 
standard for eligibility for additional pension based on the 
need for the aid and attendance of another person is 
rigorous.  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind in both eyes or a patient in a nursing 
home.  Furthermore, his disabilities do not prevent him from 
performing the basic functions of self-care without 
assistance nor do they render him so helpless as to be unable 
to protect himself from the hazards incident to his daily 
environment.  He is able to walk and does not require the 
assistance of another person when walking and he does not 
require any special prosthetic or orthopedic appliances that 
require assistance to make adjustments.  

On VA examination in December 1996, it was noted that the 
appellant had no restrictions in his upper or lower 
extremities, he was able to carry out the activities of daily 
living and attend to the needs of nature by himself.  It was 
further noted that the appellant was able to travel away from 
his home, to go to the bank, grocery store, post office and 
barber shop alone.  

Based upon the foregoing, and in the absence of any 
additional competent evidence to establish that the 
appellant's circumstances have changed, the Board concludes 
that the appellant does not require care or assistance on a 
regular basis, either with the activities of daily living or 
to protect himself from hazards or dangers incident to his 
daily environment.  In reaching this conclusion, the 
undersigned acknowledges the appellant's testimony at his 
hearing in December 1997 regarding the need for assistance on 
an ongoing basis due to additional disabilities which have 
not been documented within the objective medical evidence of 
record.  As noted above, the appellant was provided with an 
opportunity in October 1999 to report for a VA examination in 
an effort to determine whether his condition had changed 
since the December 1996 examination; however, he failed to 
report for that examination and did not provide any 
explanation for that failure to report.  In these 
circumstances, the Board must evaluate the claim based upon 
the evidence of record.  In so doing, it is determined that 
the objective evidence of record and particularly the 
findings documented on VA examination in December 1996, 
outweigh the appellant's assertions regarding a decrease in 
his ability to care for himself.  There simply is no 
additional competent medical evidence of record which 
indicates that the appellant's condition as identified on VA 
examination in December 1996 has changed such as to support 
his contentions to that effect.  Accordingly, the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of regular 
aid and attendance. 


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

